Citation Nr: 1507080	
Decision Date: 02/18/15    Archive Date: 02/26/15

DOCKET NO.  13-31 272	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 50 percent for service-connected posttraumatic stress disorder (PTSD).  

2.  Entitlement to a total disability rating based on individual unemployability due to service-connected disability (TDIU).  


ATTORNEY FOR THE BOARD

S. Hoopengardner, Associate Counsel








INTRODUCTION

The Veteran had active duty service from February 1969 to June 1972.  

These matters comes before the Board of Veterans' Appeals (Board) on appeal from an August 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in New York, New York, which granted entitlement to service connection for PTSD (to include sleep disorder and anxiety) and assigned a 50 percent disability rating.  

A claim for a TDIU is part and parcel of an increased rating claim, when such a claim is raised by the record.  See Rice v. Shinseki, App. 447 (2009).  In this case, evidence of record suggests that the Veteran's service-connected PTSD currently on appeal interferes with his ability to secure or follow substantially gainful employment.  See, e.g., September 2012 Veteran statement (stating that due to his service-connected PTSD, he is "unable to be gainfully employed or hold down a job").  As such, a claim for a TDIU is properly before the Board.

Subsequent to the Statement of the Case issued in October 2013, various statements and documents from the Veteran were associated with the Veteran's claims file.  To the extent that any of the received documents can be considered evidence, the Veteran filed his substantive appeal in November 2013 and this evidence is therefore subject to initial review by the Board because the Veteran did not request in writing that the agency of original jurisdiction initially review such evidence.  See 38 U.S.C.A. § 7105(e)(1) (West 2014).

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.  Also, a review of the electronic records maintained in Virtual VA was conducted.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2014).  38 U.S.C.A. § 7107(a)(2) (West 2014).
The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.

REMAND

As discussed above, the Board has taken jurisdiction over the Veteran's inferred claim for entitlement to a TDIU.  No notice regarding that claim has been provided to the Veteran and appropriate development has not yet been conducted.  Therefore, the Board must remand the claim so that proper notice can be provided and any necessary development undertaken.  

The issue of entitlement to a TDIU requires a determination regarding the impact of the Veteran's service-connected PTSD on his ability to secure or follow substantially gainful employment.  As occupational impairment is specifically contemplated by the rating criteria used to evaluate mental disorders, a Board decision with respect to the Veteran's claim for an increased disability rating for his service-connected PTSD would inherently include a determination as to the occupational impact of the Veteran's service-connected PTSD.  As such, the Board finds that the Veteran's claim for entitlement to an initial disability rating in excess of 50 percent for his service-connected PTSD is inextricably intertwined with the claim for entitlement to a TDIU and accordingly must also be remanded.  Harris v. Derwinski, 1 Vet. App. 180 (1991).

Additionally, the Veteran submitted a VA Form 21-4142 (Authorization and Consent to Release Information to the Department of Veterans Affairs (VA)) dated June 2010 for Dr. J.C., which noted treatment for panic attacks and sleep disorders (which is what the Veteran originally listed on his June 2010 claim, which was later clarified in a July 2010 statement from the Veteran's former representative to be a claim for PTSD).  A September 2010 letter requested medical records from Dr. J.C., to include records relating to PTSD.  No response to this request is of record.  As part of VA's duty to assist, at least one follow-up request is usually required when attempting to obtain non-Federal records.  See 38 C.F.R. § 3.159(c)(1) (2014).  In addition, VA also has a duty to notify a Veteran of the inability to obtain records that it has attempted to obtain.  See 38 C.F.R. § 3.159(e) (2014).  Appropriate efforts to attempt to obtain such outstanding private medical records must be taken.  

Finally, in a statement dated June 2014, the Veteran referenced receiving treatment at the VA hospital in the Bronx for his service-connected PTSD.  The most recent VA treatment records are from October 2013.  As such, on remand, all outstanding VA treatment records must be obtained.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2014).  Expedited handling is requested.)

1.  With respect to the Veteran's claim for entitlement to a TDIU, provide the Veteran with the required information under VA's duty to notify and assist.  Particularly, the Veteran must be notified of how to substantiate a claim for entitlement to a TDIU.  Additionally, provide the Veteran with VA Form 21-8940 (Veteran's Application for Increased Compensation Based on Unemployability) and request that he supply the requisite information.  After such actions, conduct any further development of the Veteran's TDIU claim deemed necessary.

2.  Obtain the Veteran's outstanding VA treatment records (the most recent VA treatment records are from October 2013).  

3.  Take the appropriate action to attempt to obtain private medical records from Dr. J.C.  See VA Form 21-4142 dated June 2010.  

4.  After completion of the above, afford the Veteran an appropriate VA examination that addresses the functional impairment resulting from his service-connected PTSD.  The examiner must interview the Veteran as to his education, training, and work history.  The examiner must also provide information concerning the functional impairment resulting from the Veteran's service-connected PTSD that may affect the ability to function and perform tasks in a work setting.  

All indicated evaluations, studies, and tests deemed necessary must be accomplished and all findings reported in detail.  

The claims file, to include a copy of this remand, must be made available to the examiner for review, and the examination report must reflect that such a review was accomplished.  The examiner must include a thorough rationale for any conclusions reached.  

5.  After completing the requested actions, and any additional development deemed warranted, readjudicate the claims in light of all pertinent evidence and legal authority.  If the benefits sought remain denied, furnish to the Veteran a supplemental statement of the case and afford him the appropriate time period for response before the claims file is returned to the Board for further appellate consideration.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A.     §§ 5109B, 7112 (West 2014).



_________________________________________________
Bethany L. Buck
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




